Citation Nr: 0806345	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-39 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.

3.  Entitlement to a compensable rating for palmar pitting 
porokeratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and January 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for obstructive sleep apnea, 
and denied claims for an increased ratings for bilateral pes 
planus and a skin disorder.  


FINDINGS OF FACT

1.  The veteran's obstructive sleep apnea first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein.

2.  For the period from May 10, 2004, to April 22, 2005, the 
veteran's bilateral pes planus disability was manifested by 
subjective complaints of pain on manipulation and use of the 
feet.  There was objective evidence of tenderness and 
characteristic callosities.  There was no evidence of marked 
inward displacement or severe spasm of the tendo Achilles on 
manipulation, or clinical evidence demonstrating that the use 
of orthotics did not provide any relief.

3.  For the period since April 23, 2005, the veteran's 
bilateral pes planus disability has been manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, and callus formations on both heels, 
resulting in difficulty with walking more than 40 feet 
without the use of an assistive device.  These limitations, 
however, do not amount to loss of use of the feet.

4.  The veteran's palmar pitting porokeratoses is manifested 
by constant itching and pustular lesions measuring 1 
millimeter in size that has not required more than topical 
therapy.  It has not required systemic therapy, including 
immunosuppressive retinoids.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2007).

2.  For the period from May 10, 2004, to April 22, 2005, the 
criteria for a rating in excess of 30 percent for bilateral 
pes planus were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes (DC) 5276 (2007).

3.  For the period since April 23, 2005, the criteria for a 
50 percent rating, but no more, for bilateral pes planus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, 4.71a, DCs 5167, 
5276 (2007).

4.  The criteria for a compensable rating for palmar pitting 
porokeratoses have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.21, 4.118, DC 7824 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  The 
veteran's obstructive sleep apnea, however, is not a 
condition for which service connection may be granted on a 
presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran contends that his obstructive sleep apnea first 
manifested during his period of active service.  In support 
of this assertion, he points to a December 1976 record of 
treatment which shows that he complained of difficulty 
sleeping.  A review of the veteran's service medical records 
reflects a single entry of treatment related to difficulty 
sleeping, dated in December 1976.  At that time, the veteran 
reported a two-day history of not being able to sleep for 
more than one hour each night.  He reported that he had been 
able to fall asleep at night, but that both nights he had 
awoken and not been able to fall back asleep.  He stated that 
he had never before experienced this problem.  He described 
his daytime activity as unaffected.  The assessment was sleep 
problems of undetermined etiology.  He was prescribed 
benadryl to help with sleep.  There are no further records of 
treatment related to difficulty sleeping.  On examination in 
April 1979, prior to separation from service, the veteran 
denied a history of difficulty sleeping.  No sleep disorder 
was diagnosed after examination.  Because no sleep disorder 
was either diagnosed in service or upon examination prior to 
separation from service, the Board finds that there was no 
evidence of a chronic sleep disorder at separation.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
sleep disorder (obstructive sleep apnea).  38 C.F.R. § 
3.303(b).  The first post-service evidence relating to 
complaints of difficulty sleeping or a sleep disorder is 
dated in March 2003.  At that time, the veteran, while 
undergoing psychiatric evaluation, reported symptoms 
compatible with a diagnosis of obstructive sleep apnea.  In 
September 2003, the veteran again complained of difficulty 
sleeping.  He described excessive daytime somnolence and 
stated that his roommates had complained about his snoring.  
He described his sleep as restless, consisting of sleeping 
for a few hours and then waking up for a while.  The 
assessment was obstructive sleep apnea.  The veteran was 
given a CPAP machine and was advised that losing weight would 
alleviate his symptoms of sleep apnea.  In August 2004, the 
veteran underwent a sleep study, which showed improvement of 
obstructive sleep apnea while using the CPAP machine.  
Records dated in September 2004 show that the veteran 
reported that his sleep apnea symptoms had lessened with 
using the CPAP machine.  Subsequent records dated to August 
2005 show continued management of obstructive sleep apnea.  
At no time, however, did any treating provider relate the 
veteran's sleep apnea to his period of active service.

The first post-service clinical evidence of record related to 
treatment or complaints of difficulty sleeping is dated in 
March 2003, approximately 24 years after separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no evidence of any confirmed diagnosis of a sleep 
disorder, including obstructive sleep apnea, either in 
service or for many years after, the Board finds that a VA 
examination is not required in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Additionally, there is in 
this case no probative evidence relating the veteran's 
obstructive sleep apnea to his period of active service.  
Accordingly, the Board finds that service connection is not 
warranted.

In statements in support of his claim, the veteran has 
asserted that he is entitled to service connection for 
obstructive sleep apnea.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, a sleep disorder, as contrasted with 
symptoms of difficulty sleeping, is not subject to lay 
diagnosis.  The veteran is competent to report that he has 
been told of a diagnosis of obstructive sleep apnea, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  While the veteran purports that his 
symptoms during service support the current diagnosis by a 
medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made this connection.  Thus, the veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The weight of the medical evidence demonstrates that the 
veteran's obstructive sleep apnea first manifested many years 
after service and was not caused by any incident of service.  
The Board concludes that obstructive sleep apnea was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

A.  Pes Planus

The veteran's bilateral pes planus is rated 30 percent 
disabling under DC 5276.  38 C.F.R. § 4.71a, DC 5276.  In 
considering other applicable diagnostic codes, the Board 
finds that as the veteran has not been diagnosed with pes 
cavus, DC 5278 is not applicable.  38 C.F.R. § 4.71a, DC 
5278.  As the remaining diagnostic codes pertaining to the 
feet do not provide for a rating in excess of 30 percent, the 
remaining diagnostic codes cannot serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DCs 5277, 
5279, 5280, 5281, 5282, 5283, 5284.

Under DC 5276, a 30 percent rating is warranted for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A maximum 50 percent rating is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

The veteran asserts that his bilateral foot disability is 
more severe than the current 30 percent disability rating 
reflects.  Specifically, he contends that his condition is 
marked by swelling and severe deformity, entitling him to a 
higher rating.

Treatment records dated from May 2003 to June 2004 show that 
the veteran complained of bilateral foot pain that was not 
alleviated by the use of orthotic inserts.  Physical 
examination revealed decreased arches of the forefeet, worse 
on the left than on the right, with callous formation on both 
heels.  There was no evidence of swelling, or of any other 
foot abnormality.  In July 2003 the veteran's orthotic 
inserts were modified in effort to provide greater comfort.

The veteran underwent VA examination of his feet in June 
2004.  At the time of the examination, the veteran complained 
of foot pain that was constantly present, made worse by 
walking and standing.  He described experiencing weakness and 
stiffness of both feet, and early fatigability as a result of 
walking.  He denied experiencing any swelling, heat, or 
redness in the feet.  Physical examination revealed pes 
planus deformities of both feet.  He had full range of motion 
of both ankles, with 20 degrees of dorsiflexion, bilaterally, 
and 50 degrees of plantar flexion on the right, and 60 
degrees of plantar flexion on the left.  There was no 
objective evidence of painful motion or edema.  There was 
additionally no objective evidence of instability or 
weakness.  There was no gait or functional limitation on 
standing or walking.  He had normal position on standing and 
walking, and normal position with squatting, supination, and 
pronation, rising on his heels and toes.  He had no 
hammertoes or claw foot.  He did have tenderness over the 
medial aspects of the arches, bilaterally.  There was also 
significant callous formation over both heels, but no callous 
formation elsewhere.  There was no breakdown noted, and no 
abnormal skin or vascular changes.  There was no unusual shoe 
wear on the shoes the veteran wore to the examination.  
During weightbearing and nonweightbearing, alignment of the 
Achilles tendon was normal.  His Achilles tendons were 
passively correctable.  He had mild valgus of the midfoot, 
but no other abnormalities of the forefoot or midfoot.  There 
was no evidence of hallux valgus.  X-ray examination of the 
feet revealed mild pes planus deformities, bilaterally, with 
no evidence of degenerative changes.  The assessment was mild 
pes planus, bilaterally.

Treatment records dated from June 2004 to April 2005 show 
that in July 2004 the veteran was fitted with new orthotics.  
Physical examination of the feet at that time revealed 
severely depressed medial longitudinal arches with excessive 
foot pronation, bilaterally.  The veteran was observed to 
walk with an abducted gait and heel that was everted during 
stance.  The assessment was severe bilateral pes planus.  In 
February 2005, physical examination again revealed severely 
depressed medial longitudinal arches with excessive foot 
pronation, bilaterally, and an abducted gait and heel that 
was everted during stance.  The assessment again was severe 
bilateral pes planus.

In April 2005, the veteran again underwent VA examination of 
the feet.  At the time of the examination, he reported that 
his feet caused him significant disability, in that he was 
unable to walk for more than 40 feet without the use of a 
cane.  He reported that he had been using a cane for the past 
two months, and that the cane had provided him some relief.  
He stated that while he had also been given custom shoe 
supports these had not provided him any significant long-term 
relief.  He reported pain and flare-ups with excessive 
walking and standing.  On physical examination, the veteran 
was observed to walk with an obvious limp on both the right 
and left sides, with a very deliberate gait out of his shoes.  
He had a significant pes planus deformity on both feet.  He 
was unable to perform single leg toe raises on either side, 
and was noted to have too many toe signs, bilaterally.  He 
had no significant tenderness along the medial and posterior 
medial aspects of the ankle, bilaterally.  With regard to the 
right ankle, he had plantar flexion of 10 to 15 degrees in 
both directions, and approximately 5 to 10 degrees of 
inversion and eversion of the hind foot.  With regard to the 
left ankle, he had plantar flexion of 5 to 10 degrees in both 
directions, and approximately 5 degrees of inversion and 
eversion to neutral of the hind foot.  He had normal 
sensation of the superficial peroneal, deep peroneal, and 
posterior TIB distributions, bilaterally.  His pulse was 
diminished but he had adequate capillary refill, bilaterally.  
X-ray examination revealed subtalar arthritis on the right, 
with mild bunion deformity with arthritic changes at the 
first MTP joint.  On the left foot, there was evidence of a 
mild amount of subtalar arthritis, with a mild to moderate 
bunion deformity.  The assessment was bilateral pes planus 
with mild to moderate bunion deformities on both feet.  

Treatment records dated from April 2005 to March 2006 show 
continued treatment for severe bilateral pes planus.  In July 
2005, the veteran complained of worsening foot pain with 
occasional swelling of the feet.  In September 2005, the 
veteran complained that his orthotics did not alleviate his 
arch and leg pain.  Examination revealed severely depressed 
medial longitudinal arches with excessive foot pronation.  In 
March 2006, the veteran again complained that his orthotics 
did not provide relief of pain.  Physical examination at that 
time revealed bilateral hindfoot flexible valgus deformity 
with weak posterior TIB, bilaterally.  He was unable to do 
single or double leg, toe raise or to actively get his 
hindfeet into varus.  Passively, he was able to get his 
hindfeet into varus.  The assessment was nonpainful stage 2 
post TIB tendon insufficiency, metatarsalgia, MTP synovitis, 
flexible pes planus deformity, bilaterally, and mild first 
MTP degenerative joint disease.  The veteran was given a 3D 
boot and double upright braces with medial T-strap and 
medial/post-medial heel wedge orthotics with steel shank shoe 
and rocker soles were ordered.

Based upon the above findings, the Board finds that prior to 
April 23, 2005, the veteran was not entitled to a rating in 
excess of 30 percent under the diagnostic criteria pertaining 
to pes planus, as there was no evidence demonstrating pes 
planus that was pronounced in degree, as is required for an 
increased rating of 50 percent.  While on VA examination in 
June 2004, and in treatment records dated from May 2003 to 
April 2005, the veteran complained of pain and there was 
evidence of excessive foot pronation, there was no clinical 
evidence of extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, or that his condition was not 
improved at all by the use of orthopedic appliances.  
38 C.F.R. § 4.71a, DC 5276.  Additionally, the June 2004 
report of examination and treatment records dated from May 
2003 to April 2005 do not show edema of either foot.  
However, on VA examination on April 23, 2005, and in 
subsequent treatment records dated to June 2006, there is 
clinical evidence of excessive foot pronation and extreme 
tenderness of the plantar surfaces of the feet, as well as 
clinical evidence demonstrating that his pes planus condition 
has not been improved by the use of orthopedic shoes or 
appliances.  Accordingly, the Board finds that as of April 
23, 2005, the veteran is entitled to an increased rating of 
50 percent for his bilateral pes planus, based upon pes 
planus that is pronounced in degree. 

With regard to whether the veteran has been entitled to a 
rating higher than 50 percent since April 23, 2005, the Board 
finds that he has not.  A 50 percent disability rating is the 
maximum disability rating available under DC 5276.  No other 
diagnostic code pertaining to the feet provides for a higher 
disability rating.  38 C.F.R. § 4.71a, DCs 5277 to 5284 
(2007).  While the veteran may be entitled to a higher rating 
if his pes planus disability is determined to amount to loss 
of use of the feet as a result of amputation, the Board finds 
that such criteria have not been met in this case.  38 C.F.R. 
§ 4.71a, DC 5167.

Diagnostic Code 5167 provides for a 40 percent disability 
rating for loss of use of the foot as a result of amputation.  
38 C.F.R. § 4.71a, DC 5167.  Thus, in order for the veteran 
to be entitled to higher ratings of 40 percent for each foot, 
his pes planus disability must be determined to amount to 
loss of use of the feet as a result of amputation.  

VA treatment records dated from April 2005 to June 2006 show 
that the veteran has pronounced flat feet.  They also show 
that he has been prescribed custom orthotics and a 3D boot, 
and that he uses a cane for assistance with ambulation.  

On VA examination of his feet in April 2005, the veteran 
reported that he was unable to walk for more than 40 feet 
without assistance.  He described weakness and stiffness in 
both feet and his ankles.  There was easy fatigability and 
lack of endurance of both feet.  The veteran also reported 
significant pain in his legs when standing.  He stated, 
however, that using a cane did provide some relief.  

While the veteran's disabilities of the right and left feet 
are significant, the medical evidence does not show that he 
has actually lost the use of his feet.  While the veteran 
must use assistive devices in order to ambulate for more than 
40 feet, it appears, as stated on examination in April 2005, 
that using a cane does provide some relief.  He has good 
range of motion of the ankles, and is able to walk short 
distances and stand for short periods of times, albeit with 
pain and significant limitations.  His ability to stand and 
walk on his feet, even as limited as that ability is, clearly 
demonstrates that he has more function in the feet than would 
be served with amputation stumps.  38 C.F.R. § 4.63 (2007).  
Accordingly, the Board finds that he is not entitled to an 
increased rating for his pes planus disability under DC 5167.  
38 C.F.R. § 4.71a, DC 5167.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the primary manifestation of the veteran's pes 
planus is pain.  Diagnostic Code 5276, under which the 
disability is rated, is not based solely upon limitation of 
motion, but rather incorporates all of the functional 
limitations caused by pes planus.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  In addition, the veteran has been 
assigned the maximum rating available under that diagnostic 
code.  Spencer v. West, 13 Vet. App. 376 (2000).  For these 
reasons, consideration of the functional limitations does not 
result in a higher rating.

In sum, the Board finds that for the period from May 10, 
2004, to April 22, 2005, the veteran was entitled to no more 
than a 30 percent disability rating for his bilateral pes 
planus.  However, resolving all benefit of the doubt in favor 
of the veteran, the Board finds that the veteran has been 
entitled to a 50 percent disability rating, but no more, 
since April 23, 2005.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Disorder

The veteran has been diagnosed with palmar pitting 
porokeratoses.  The RO rated this condition under DC 7824, 
which contemplates disability due to diseases of 
keratinization, including palmoplantar keratomaderma.  38 
C.F.R. § 4.118, DC 7824.  Given the nature of the veteran's 
disability, the Board finds that the rating criteria applied 
by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2007).  The Board 
can identify no more appropriate diagnostic code and the 
veteran has not identified one.  Butts v. Brown, 5 Vet. App. 
532 (1993).  Accordingly, the Board will proceed with an 
analysis of the veteran's disability under that diagnostic 
code.

Under Diagnostic Code (DC) 7824, a noncompensable rating is 
warranted where no more than topical therapy is required 
during a 12-month period.  A 10 percent rating is warranted 
with localized or episodic cutaneous involvement and 
intermittent systemic medication, such as immunosuppressive 
retinoids, are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is assigned with either generalized cutaneous involvement or 
systemic manifestations, and; intermittent systemic 
medication, such as immunosuppressive retinoids, are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires either generalized cutaneous involvement or 
systemic manifestations, and; constant or near-constant 
systemic medication, such as immunosuppressive retinoids, are 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7824 (2007).

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability that fluctuates in 
degree of disability is at issue, an examination of the 
disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks must be addressed).  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  In this case, there are VA outpatient records 
spanning a two-year period, showing the fluctuations in 
reoccurrence and the various degree of severity of the 
veteran's skin disability during several active stages.  
Furthermore, VA examinations of the skin were conducted in 
June 2004 and April 2005, during the veteran's active 
outbreaks.  Therefore, taking into consideration that there 
is significant medical evidence showing the veteran's skin 
disability was examined during various active stages, the 
Board finds that the evidence of record is sufficient to rate 
the disability under appeal.

Treatment records dated from May 2003 to June 2006 show that 
the veteran periodically complained of itchy lesions on the 
palmar surfaces of both hands.  The lesions were pruritic in 
nature, and occasionally painful.  Throughout the period the 
veteran was prescribed topical ointment only for his skin 
disorder, which was noted to provide some relief.

On VA examination in June 2004, the veteran was found to 
have, in the creases of his left hand, eight indented pits, 
approximately one millimeter in size.  There were two similar 
lesions of the IP joint of the left index finger, three in 
the IP joint of the middle finger and two in the DIP joint of 
the middle finger.  The fourth finger had two similar lesions 
at the IP joint and the little finger had one lesion in the 
crease at the base of the fifth finger.  On the right palm, 
he had one in the crease at the base of his thumb, one in the 
hypothenar crease, three in the midpalmar crease, one in the 
DIP joint of the thumb, one at the IP joint of the index 
finger, one at the IP joint and two at the DIP joint of the 
middle finger, one at the IP joint of the fourth finger, and 
one at each the IP and DIP joints of the fifth finger.  The 
examiner noted that there was no significant percentage of 
exposed skin involved, and no scarring or disfigurement 
present.  

On VA examination in April 2005, the veteran described 
experiencing intermittent tiny one millimeter size papules to 
ulcers in the creases of both hands that were pruritic in 
nature.  These lesions caused chronic itching.  This 
condition was treated with topical lotion.  There were no 
systemic symptoms associated with the skin disorder.  
Physical examination revealed non-inflamed pits or tiny 
ulcerations in the creases of both hands, one millimeter in 
size, that appeared to be chronic in nature.  On the right 
hand, he had one pit in the MIP and DIP crease of the middle 
finger, one in the MIP joint of the index finger, one in the 
MIP joint of the ring finger, and four in the palmar crease 
of the metacarpal area.  There was additionally one in the 
medial aspect of the lowest proximal palmar crease.  On the 
left hand, there was one on the dorsum of the metacarpal area 
over the middle finger, one on the dorsum PIP joint of the 
index finger, three on the proximal palmar crease, six on the 
distal palmar crease, one on the DIP crease, and one on the 
PIP crease.  Less than 1 percent of each hand was estimated 
to be affected by the skin disorder.  The lesions were 
determined to be neither disabling nor disfiguring.  There 
were fewer lesions on examination in April 2005 than were 
detected on examination in June 2004.  Treatment involved 
only topical lotion and occasional antihistamines for the 
itching.

Based upon the VA treatment records dated from May 2003 to 
June 2006, and the June 2004 and April 2005 reports of VA 
examination, the Board finds that a compensable rating is not 
warranted.  At no time has the veteran's skin disorder 
required more than topical therapy and occasional use of 
antihistamines for itching.  His skin disorder has not 
required intermittent systemic medication such as 
immunosuppressive retinoids, as is required for an increased 
rating of 10 percent.  Accordingly, a compensable rating is 
not warranted.  The Board is sympathetic to the veteran's 
complaints regarding the severity of his skin disorder.  
However, the manifestations of his disorder do not warrant a 
compensable disability rating under DC 7824.  

The Board has considered whether any other diagnostic code 
pertaining to the skin is applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement, 
however, are not applicable, as the veteran's disability 
picture is one of constant itching and skin manifestations 
other than scarring.  Therefore, a rating under Diagnostic 
Codes 7800, 7801, and 7805 is not appropriate.  Diagnostic 
Codes 7802, 7803, and 7804 pertain to scarring, which is not 
present in the instant case.  Accordingly, those diagnostic 
codes are also not applicable.  Finally, the veteran has not 
been diagnosed with any of the disabilities contemplated by 
Diagnostic Codes 7806, 7815, 7816, 7822, 7825, 7826, 7827.  
Accordingly, a rating under any of those diagnostic codes 
would also not be appropriate.  The Board notes the criteria 
for rating eczema provide for a noncompensable rating where 
less than 5 percent of the entire body or less than 5 percent 
of the exposed are affected; or where no more than topical 
therapy was required in the previous 12 months.  38 C.F.R. 
§ 4.118, DC 7806.  The veteran's symptomatology appears to 
meet those criteria, but not the criteria for a compensable 
rating, which required more than 5 percent of the body or 
exposed area to be affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs to 
be required.  38 C.F.R. § 4.118, DC 7806.

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his skin disorder.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert. 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004, December 2004, 
and March 2005; rating decisions in September 2004 and 
January 2005; and a statement of the case in August 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  With respect to the Dingess 
requirements, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vasquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for increased ratings.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

Service connection for obstructive sleep apnea is denied.

A rating in excess of 30 percent for bilateral pes planus, 
for the period from May 10, 2004, to April 22, 2005, is 
denied.

An increased rating of 50 percent for bilateral pes planus is 
granted, for the period since April 23, 2005.

A compensable rating for palmar pitting porokeratoses is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


